UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6490


IRVING E. TWITTY,

                Petitioner - Appellant,

          v.

MR. WARDEN RAYMOND REED, Manning Correction Institution SC;
SC DEPARTMENT OF CORRECTION STATE CLASSIFICATION DEPARTMENT,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   David C. Norton, Chief District
Judge. (0:09-cv-00796-DCN)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Irving E. Twitty, Appellant Pro Se. Heath McAlvin Stewart, III,
RILEY, POPE & LANEY, LLC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Irving E. Twitty, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                       The order is not appealable

unless      a    circuit       justice    or   judge      issues     a    certificate    of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard         by      demonstrating      that

reasonable        jurists        would    find      that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural        grounds,        the    prisoner      must

demonstrate        both     that    the    dispositive          procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record    and    conclude     that

Twitty has not made the requisite showing.                         Accordingly, we deny

a    certificate       of      appealability       and    dismiss    the    appeal.       We

dispense        with   oral       argument     because       the     facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3